Action to recover upon an accident policy. Judgment dismissing complaint at the close of the plaintiff’s case, and order denying motion to set aside the dismissal and for a new trial, reversed on the law and a new trial granted, costs to the appellant to abide the event. The receipt acknowledged the payment of the sum of nine dollars and ninety cents “ to cover premium,” etc. It was stipulated that the agent of the company was authorized to receive payment and sign the receipt. A question of fact was presented whether the company extended credit for the amount of the premium unpaid for the period for which the policy is alleged to have been extended and during which the insured died. Lazansky, P. J., Davis, Adel and Taylor, JJ., concur; Carswell, J., dissents and votes to affirm.